Exhibit 10.17

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of November 30, 2010 (“Effective Date”) by and between CYMER, INC., a Nevada
corporation (the “Company”) and the Company’s Vice President, Corporate
Controller and Chief Accounting Officer, Karen McGinnis (the “Employee”).

RECITALS

A. The Company may from time to time need to address the possibility of an
acquisition transaction or change of control event. The Board of Directors of
the Company (the “Board”) recognizes that such events can be a distraction to
the Employee and can cause the Employee to consider alternative employment
opportunities. The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of the Employee, notwithstanding the possibility,
threat or occurrence of a Change of Control (as defined below) of the Company,
although no such Change of Control is now contemplated.

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue the
Employee’s employment and to motivate the Employee to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders.

C. The Board believes that it is imperative to provide the Employee with certain
benefits upon a Change of Control and, under certain circumstances, upon
termination of the Employee’s employment in connection with a Change of Control,
which benefits are intended to provide the Employee with financial security and
provide sufficient incentive and encouragement to the Employee to remain with
the Company notwithstanding the possibility of a Change of Control.

D. To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by the Employee, to agree to the terms provided
herein.

E. Certain capitalized terms used in this Agreement are defined in Section 7
below.

AGREEMENT

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Company, the parties agree
as follows:

1. Duties and Scope of Employment. The Company shall employ the Employee in the
position of Vice President, Corporate Controller and Chief Accounting Officer as
such position has been defined in terms of responsibilities and compensation as
of the Effective Date of this Agreement; provided, however, that the Board shall
have the right, at any time prior to the occurrence of a Change of Control, to
revise such responsibilities and compensation as the Board in its discretion may
deem necessary or appropriate. The Employee shall comply with and be bound by
the Company’s operating policies, procedures and practices from time to time in
effect



--------------------------------------------------------------------------------

during the Employee’s employment. During the term of the Employee’s employment
with the Company, the Employee shall continue to devote the Employee’s full
time, skill and attention to the Employee’s duties and responsibilities, and
shall perform them faithfully, diligently and competently, and the Employee
shall use the Employee’s best efforts to further the business of the Company and
its affiliated entities.

2. Base Compensation. The Company shall pay the Employee as compensation for the
Employee’s services a base salary, which as of the Effective Date of this
Agreement is at the annualized rate of $250,000.00 (and which may be modified
from time to time in accordance with this Agreement, the “Base Compensation”).
The Base Compensation shall be paid periodically in accordance with normal
Company payroll practices. The Board or the Compensation Committee of the Board
shall review the Base Compensation according to normal Company practice, but no
less frequently than annually, and may in its discretion modify the Base
Compensation but may not decrease the Base Compensation below the dollar amount
specified above, unless the Employee consents to such reduction.

3. Incentive Compensation. During the term of this Agreement, the Employee shall
be eligible to receive payments under the Company’s various incentive and bonus
programs as approved from time to time by the Board or the Compensation
Committee of the Board in either’s sole discretion. Any payment payable
thereunder shall be payable in accordance with the applicable program and the
Company’s normal practices and policies.

4. Employee Benefits. The Employee shall be eligible to participate in the
employee benefit plans and executive compensation programs maintained by the
Company applicable to other key executives of the Company, including (without
limitation) retirement plans, savings or profit-sharing plans, stock option,
stock purchase or other equity plans, incentive bonus program, 3-year bonus
program or other long-term incentive programs, bonus programs, life, disability,
health, accident and other insurance programs, paid vacations, and similar plans
or programs, subject in each case to the generally applicable terms and
conditions of the applicable plan or program in question and to the sole
determination of the Board or any committee administering such plan or program.

5. Employment Relationship. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with any Company plan or policy approved by the Board.

6. Termination Benefits.

(a) Subject to Sections 8 and 9 below, if upon or within eighteen (18) months
after a Change of Control either (i) the Company terminates the Employee’s
employment due to an Involuntary Termination other than for Cause, or (ii) the
Employee voluntarily resigns for Good Reason, then the Employee shall be
entitled to receive severance and other benefits pursuant to this Section 6;
provided, however, that in order to receive such benefits the Employee must
deliver to the Company an executed Waiver and Release in the form attached
hereto as

 

2.



--------------------------------------------------------------------------------

Exhibit A, or such other form as the Company may require (the “Release”), within
the time period set forth therein, but in no event later than forty-five
(45) days following the termination of Employee’s employment, and the Employee
must permit the Release to become effective in accordance with its terms.
Notwithstanding the foregoing, the Employee shall not be entitled to receive any
severance or other benefits pursuant to this Section 6 if the Board, as
constituted prior to the Change in Control, determined that the Employee was
demoted by the Company to a position not eligible for an Employment Agreement
prior to the Change of Control from the position held by the Employee as of the
Effective Date. The foregoing determination may be made at any time by the Board
prior to a Change in Control, shall be made in the Board’s sole discretion, and
shall be binding and conclusive on all persons, including the Employee.

(i) Pay Continuation. The Employee shall be entitled to monthly payments equal
to (A) one-twelfth (1/12) of the greater of the Base Compensation in effect
immediately prior to the Change of Control and the Base Compensation in effect
immediately prior to the termination of employment plus (B) one-thirty-sixth
(1/36) of the aggregate amounts paid to the Employee under the Company’s bonus
and incentive programs with respect to the three previous calendar years. Such
monthly payments shall be paid according to the normal payroll practice of the
Company for twelve (12) months following the effective date of the Release (the
“Termination Period”).

(ii) Incentive Payments.

The Employee shall be entitled to receive a percentage of each of the Employee’s
Target Incentives for any on-going calendar period in which the termination of
Employee’s employment occurs. Such percentage shall equal a fraction, the
numerator of which shall be the number of days in such calendar period up to and
including the date of such termination and the denominator of which shall be the
number of days in such calendar period. Such amount shall be payable according
to the normal practice of the Company with respect to the payment of such
compensation. “Target Incentive” shall mean the maximum amount payable to the
Employee at the end of a calendar period under any Company bonus or incentive
program if all of such program’s corporate and individual performance objectives
for that period are met. “Target Incentive” does not include amounts payable
under the Company’s 3-year bonus program, long-term incentive plan or similar
plan or program.

The unvested portion of any bonus accrued for Employee under the Company’s
3-year bonus program, long-term incentive plan or similar plan or program shall
vest and become payable in full in a lump sum as soon as administratively
practicable following the effective date of the Release.

(iii) Equity Awards. The unvested portion of any stock option(s) or other equity
award(s) held by the Employee under the Company’s equity plans shall vest and
become exercisable in full effective as of the date of the termination of
Employee’s employment (but contingent upon the effectiveness of the Release).
The Employee shall be entitled to exercise all of the Employee’s vested stock
options until the later of (A) the original post-termination exercise period
provided in the Employee’s stock option agreement or (B) one year from the date
of such termination (but not beyond the earlier of (1) the original contractual
life of the option, or (2) ten (10) years from the original grant date of the
option).

 

3.



--------------------------------------------------------------------------------

(iv) Medical Benefits.

Assuming the Employee timely and accurately elects to continue her health
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), commencing with the effective date of the Release the Company
shall pay the COBRA premiums for the Employee and her qualified beneficiaries
(the “COBRA Premium Benefits”) until the earliest of (i) the end of the
Termination Period, (ii) the expiration of the Employee’s continuation coverage
under COBRA and any applicable state COBRA-like statute that provides mandated
continuation coverage or (iii) the date the Employee becomes eligible for health
insurance benefits of a subsequent employer.

Notwithstanding the foregoing, if the Company determines at any time that the
payment of the COBRA Premium Benefits could result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”) and the imposition of any related penalty, then in
lieu of providing the COBRA Premium Benefits the Company may elect in its sole
discretion to pay Employee a monthly payment in an amount equal to the monthly
COBRA Premium Benefits otherwise payable to the insurer (the “Additional Cash
Benefits”), which payments shall be paid to the Employee regardless of whether
the Employee elects COBRA continuation coverage. The Additional Cash Benefits
shall be paid to the Employee on the same dates that the COBRA Premium Benefits
would otherwise have been sent to the insurer and shall end upon the earliest of
(i) the end of the Termination Period, or (ii) the date the Employee becomes
eligible for health insurance benefits of a subsequent employer. Any Additional
Cash Benefits provided will be taxable income to the Employee, subject to
withholding.

(b) In the event the Employee voluntarily resigns employment with the Company
for any reason within the 30-day period beginning one year after a Change of
Control (the “Change of Control Resignation Period”), provided that the Employee
delivers the Release required by Section 6(a) and permits it to become effective
in accordance with its terms, the Employee shall receive the severance and other
benefits set forth in Sections 6(a)(i)-(iv) above.

7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean any of the following: (i) any act of personal
dishonesty taken by the Employee in connection with the Employee’s
responsibilities as an employee and intended to result in substantial personal
enrichment of the Employee, (ii) conviction of a felony that is injurious to the
Company, (iii) a willful act by the Employee which constitutes gross misconduct
and which is injurious to the Company, or (iv) continued violations by the
Employee of the Employee’s obligations under Section 1 of this Agreement after
there has been delivered to the Employee a written demand for performance from
the Company which describes the basis for the Company’s belief that the Employee
has not substantially performed the Employee’s duties.

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

4.



--------------------------------------------------------------------------------

(i) The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than the Company or a person that directly or
indirectly is controlled by the Company) of the “beneficial ownership” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or (C) are nominated for election to the
Board by a committee of the Board, at least a majority of whose members are
Incumbent Directors at the time of such nomination (but in each case shall not
include an individual not otherwise an Incumbent Director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company); or

(iii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation.

(c) Disability. “Disability” shall mean the Employee is prevented from
performing her duties to the Company by reason of any physical or mental
incapacity that results in Employee’s satisfaction of all requirements necessary
to receive benefits under the Company’s long-term disability plan due to a total
disability

(d) Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

(e) Good Reason. The Employee shall have “Good Reason” for the Employee’s
resignation if any of the following occurs without the Employee’s consent: (i) a
significant reduction of the Employee’s duties or responsibilities relative to
the Employee’s duties or responsibilities in effect immediately prior to such
reduction (it is intended that a reduction in duties or responsibilities solely
by virtue of the Company being acquired and made part of a larger entity (as,
for example, when the Chief Financial Officer of Company remains as such
following a Change of Control and is not made the Chief Financial Officer of the
acquiring corporation) shall constitute an “Involuntary Termination”;
(ii) without the Employee’s express written consent, a material reduction by the
Company in the Base Compensation or any Target Incentive of the Employee as in
effect immediately prior to such reduction, or the ineligibility of the Employee
to continue to participate in any long-term incentive plan of the Company;
(iii) the relocation of the Employee to a facility or a location more than fifty
(50) miles from the Employee’s then present location, without the Employee’s
express written consent; or (v) a material breach by the Company of Section 10
of this Agreement; provided, however, that, resignation by the Employee shall
only be deemed for Good Reason pursuant to the foregoing

 

5.



--------------------------------------------------------------------------------

definition if: (x) the Employee gives the Company written notice of the intent
to resign for Good Reason within thirty (30) days following the first occurrence
of the condition(s) that the Employee believes constitutes Good Reason, which
notice shall describe such condition(s); (y) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); and (z) the Employee terminates employment within thirty
(30) days following the end of the Cure Period.

(f) Involuntary Termination. “Involuntary Termination” shall mean any
involuntary termination of the Employee’s employment by the Company which is not
effected for death or Disability or which is or could have been effected for
Cause.

8. Limitation on Payments.

(a) In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to the Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 8 would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s termination benefits under Section 6 shall be payable
either (i) in full, or (ii) as to such lesser amount which would result in no
portion of such termination benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by the Employee on an after-tax
basis, of the greatest amount of termination benefits under this Agreement,
notwithstanding that all or some portion of such termination benefits may be
taxable under Section 4999 of the Code.

(b) If a reduction in the payments and benefits that would otherwise be paid or
provided to the Employee under the terms of this Agreement is necessary to
comply with the provisions of Section 8(a), the Employee shall be entitled to
select which payments or benefits will be reduced and the manner and method of
any such reduction of such payments or benefits (including but not limited to
the number of options that would vest under Section 6(a)(iii)) subject to
reasonable limitations (including, for example, express provisions under the
Company’s benefit plans) so long as the requirements of Section 8(a) are met.
Within thirty (30) days after the amount of any required reduction in payments
and benefits is finally determined in accordance with the provisions of
Section 8(c), the Employee shall notify the Company in writing regarding which
payments or benefits are to be reduced. If no notification is given by the
Employee, the Company will determine which amounts to reduce. If, as a result of
any reduction required by Section 8(a), amounts previously paid to the Employee
exceed the amount to which the Employee is entitled, the Employee will promptly
return the excess amount to the Company.

(c) Any determination required under this Section 8 shall be made in writing by
a nationally recognized accounting or consulting firm appointed by the Company,
which firm shall not then be serving as accountant or auditor for or consultant
to the Company or the person or entity that effected the Change in Control and
whose determinations shall be conclusive and binding upon the Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 8, such firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The

 

6.



--------------------------------------------------------------------------------

Company and the Employee shall furnish to such firm such information and
documents as such firm may reasonably request in order to make a determination
under this Section 8. The Company shall bear all costs such firm may reasonably
incur in connection with any calculations contemplated by this Section 8.

9. Application of Code Section 409A. Notwithstanding anything to the contrary
set forth herein, any severance benefit amounts that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code shall not
commence in connection with Employee’s termination of employment unless and
until Employee has also incurred a “separation from service” within the meaning
of Section 409A of the Code, unless the Company reasonably determines that such
amounts may be provided to Employee without causing Employee to incur the
additional 20% tax under Section 409A. Severance benefits payable pursuant to
this Agreement, to the extent of payments made from the date of termination of
Employee’s employment through March 15th of the calendar year following such
termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15th, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to Employee be delayed until six (6) months after Employee’s separation from
service if Employee is a “specified employee” within the meaning of the
aforesaid section of the Code at the time of such separation from service.

Notwithstanding the above and anything to the contrary set forth herein, any
severance benefits payable pursuant to this Agreement in the event of any
termination of employment that occurs during the Change of Control Resignation
Period shall be delayed until six (6) months after Employee’s separation from
service if Employee is a “specified employee” within the meaning of the
aforesaid section of the Code at the time of such separation from service. In
the event that a six (6) month delay of payment of any such severance benefits
is required, on the first regularly scheduled pay date following the conclusion
of the six (6) month delay period Employee shall receive a lump sum payment or
benefit in an amount equal to the severance benefits that were so delayed, and
any remaining severance benefits shall be paid on the same basis and at the same
time as otherwise specified pursuant to this Agreement (subject to applicable
tax withholdings and deductions); provided, however, that in all cases such
severance payments will otherwise be deemed to have been scheduled to commence
upon the first payroll date following termination of employment, regardless of
the timing of return of the Release.

10. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same

 

7.



--------------------------------------------------------------------------------

manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. The Company shall obtain the
assumption of this Agreement by any successor or assign of the Company. which
shall agree to assume the obligations and perform all of the terms and
conditions of this Agreement. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and assets which
executes and delivers the assumption agreement described in this Section 10(a)
or which becomes bound by the terms of this Agreement by operation of law.

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.

11. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to her at the home address which she most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

12. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the Company’s
and the Employee’s entire understanding with respect to the subject matter
contained herein and supersedes all previous understandings, written or oral
between the Company and the Employee concerning the subject matters of this
Agreement.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) Arbitration. Any dispute or controversy arising out of, relating to or in
connection with this Agreement shall be settled exclusively by binding
arbitration in San Diego, California, in accordance with the National Rules for
the Resolution of Employment Disputes of

 

8.



--------------------------------------------------------------------------------

the American Arbitration Association then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The arbitrator shall:
(i) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(ii) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Both the Employee and the
Company shall be entitled to all rights and remedies they would have in a court
of law. The Company shall pay all fees in excess of those which will be required
if the dispute were decided in a court of law.

(f) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 12(f) shall be void.

(g) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:     CYMER, INC.     By:  

/s/ Teddi Reilly

    Title:  

Vice President, Human Resources

    Date:  

12/1/10

EMPLOYEE:        

/s/ Karen K. McGinnis

    KAREN MCGINNIS     Date:  

12/1/10

 

 

 

10.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED FOLLOWING TERMINATION

In consideration of the payments and other benefits set forth in the Employment
Agreement dated as of November 30, 2010, to which this form is attached (the
“Employment Agreement”), I, Karen McGinnis, hereby furnish Cymer, Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to

 

1.



--------------------------------------------------------------------------------

consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier); (d) I have seven (7) days following the
execution of this Release and Waiver to revoke my consent to this Release and
Waiver; and (e) this Release and Waiver shall not be effective until the seven
(7) day revocation period has expired unexercised.

If I am less than 40 years of age upon execution of this Release and Waiver, I
acknowledge that I should consult with an attorney prior to executing this
Release and Waiver; and I have five (5) days from the date of termination of my
employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier).

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement, a copy of which is attached hereto (the “Proprietary
Information and Inventions Agreement”). Pursuant to the Proprietary Information
and Inventions Agreement I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control.
I understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information & Inventions
Agreement.

This Release and Waiver, including the Proprietary Information and Inventions
Agreement attached hereto, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:         By:             KAREN MCGINNIS

 

2.